DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Regarding 103 rejection of claims 1, 8, 15, Applicant argues in substance that Margo’s use of RDMA uses an RDMA-based transport protocol.
In response to argument, Examiner respectfully disagree.  Margo does indeed mention RDMA-based protocols in paragraph [0025].  However Margo does not mention RDMA being part of or related to transport protocol.  Margo is silent to the term “transport protocol”
In response to applicant's argument that the examiner's conclusion of obviousness may be based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, 15 recite the limitation “wherein the enhanced network stack framework is agnostic to any network transport protocol” which does not appear to be supported by the instant application’s specification.  Paragraph [0022] of the specification describes “the network stack framework ...that is agnostic to any network Medium Access Protocols (“MAC”) or Link Layer Control protocols (“LLC”)”.  However, MAC and LLC are associated with the Link layer and not Transport layer.  Additionally the specification is silent to the term “transport protocol”.
Claims 1, 8, 15 recite the limitation “wherein a network stack of the bypassed operating system includes an application buffer, a circular buffer, and a queuing and pooling operation” which does not appear to be supported by the instant application’s specification.  The specification is silent to and operating system having a network protocol stack.
Claims 2-7, 9-14, 16-20 are rejected for claiming dependency from the above rejected claims. 


Claims 1, 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15 recite the limitation “wherein a network stack of the bypassed operating system includes an application buffer…and a queuing and pooling operation” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “…the bypassed operating system includes and application buffer…pre-programmed queuing and pooling operations of the one or more drivers” or “…the bypassed operating system includes and application buffer…utilizing queuing and pooling operations”.  Examiner will interpret as best understood.
Claims 2-7, 9-14, 16-20 are also rejected since they depend upon rejected claims set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Magro et al (USPN 2014/0245303) in view of Srivastava et al (USPN 2008/0065832) and Kachare et al (USPN 2021/0089477).

	Regarding claim 8, Magro discloses
	a system for utilizing an enhanced network stack framework, comprising: (system, FIGs. 3-5, for utilizing an inventive network stack framework for communication between virtual machines [0024-0031]
	one or more computers with executable instructions that when executed cause the system to: (VMs comprising computer executing instructions, in combination with processor executing instructions in memory (FIG. 1 #102 #104), to enable the system to [0014-0021] 
	share, in the enhanced network stack framework, a plurality of network buffers coherently attached between one or more applications and a network interface while bypassing one or more drivers and an operating systems (share in framework, a plurality of queues, FIG. 3 #308-312B, between applications, FIG. 3 212A, 212B, and a virtual machine RDMA interface, FIG. 3 #302, making use of application memory space, FIG. 3 #304A 304B, while bypassing driver, FIG. 2 #210, an operating systems, FIG. 2 #206A, 206B, of conventional system [0020, 0024-0028]
	wherein a network stack of the bypassed operating system includes an application buffer (bypassed operating system includes a network protocol stack and data buffers, FIG. 2 #204A, 204B, [0020, 0003, 0028,
 	and a queuing and pooling application (pooling of resources to create queue pairs for storing messages, e.g. FIGs. 3, 4 #306, to transfer from one application residing on a VM to another application residing on a different VM [0024-0030]
	Magro does not expressly disclose use of a circular buffer

	Srivastava disclose a circular buffer (queue, FIG. 2 #204, accessible by processor implemented as circular buffer containing read/write pointers [0015-0019]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a circular buffer” as taught by Srivastava into Magro’s system with the motivation to utilize a circular buffer in a Direct Cache Access (DCA) system to reduce system memory access latency (Srivastava, paragraph [0003, 0015-0019], FIG. 7)
	Combined system of Margo and Srivastava does not expressly disclose wherein the enhanced network stack framework is agnostic to any network transport protocol

	Kachare discloses wherein the enhanced network stack framework is agnostic to any network transport protocol (communication framework of system, see FIG. 1, being agnostic to transport protocols [0030-0034]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “discloses wherein the enhanced network stack framework is agnostic to any network transport protocol” as taught by Kachare into combined system of Margo and Srivastava with the motivation to enable flexibility in implementation to use different transport protocols as communications based on different implementation considerations such as time, cost, and feasibility of implementation.


 	Regarding claim 15, Magro discloses
	a computer program product for utilizing an enhanced network stack framework by a processor, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied thereon, the program instructions executable by a processor to cause the processor to: (VMs comprising computer executing instructions, in combination with processor executing instructions in memory (FIG. 1 #102 #104), to enable the system to [0014-0021] 
	share, in the enhanced network stack framework a plurality of network buffers coherently attached between one or more applications and a network interface while bypassing one or more drivers and an operating systems using an application buffer (share in framework, a plurality of queues, FIG. 3 #308-312B, between applications, FIG. 3 212A, 212B, and a virtual machine RDMA interface, FIG. 3 #302, making use of application memory space, FIG. 3 #304A 304B, while bypassing driver, FIG. 2 #210, an operating systems, FIG. 2 #206A, 206B, of conventional system [0024-0028]
 	wherein a network stack of the bypassed operating system includes an application buffer (bypassed operating system includes a network protocol stack and data buffers, FIG. 2 #204A, 204B, [0020, 0003, 0028,
 	and a queuing and pooling application (pooling of resources to create queue pairs for storing messages, e.g. FIGs. 3, 4 #306, to transfer from one application residing on a VM to another application residing on a different VM [0024-0030]
	Magro does not expressly disclose use of a circular buffer

	Srivastava disclose a circular buffer (queue, FIG. 2 #204, accessible by processor implemented as circular buffer containing read/write pointers [0015-0019]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a circular buffer” as taught by Srivastava into Magro’s system with the motivation to utilize a circular buffer in a Direct Cache Access (DCA) system to reduce system memory access latency (Srivastava, paragraph [0003, 0015-0019], FIG. 7)
	Combined system of Margo and Srivastava does not expressly disclose wherein the enhanced network stack framework is agnostic to any network transport protocol

	Kachare discloses wherein the enhanced network stack framework is agnostic to any network transport protocol (communication framework of system, see FIG. 1, being agnostic to transport protocols [0030-0034]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “discloses wherein the enhanced network stack framework is agnostic to any network transport protocol” as taught by Kachare into combined system of Margo and Srivastava with the motivation to enable flexibility in implementation to use different transport protocols as communications based on different implementation considerations such as time, cost, and feasibility of implementation.

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 15.

	Regarding claims 2, 9, 16, Magro discloses a plurality of queues, FIG. 3 #308-312B, between applications, FIG. 3 212A, 212B, managed virtual machine RDMA interface, FIG. 3 #302, using RDMA semantics and combination of RDMA based protocols [0025, 0002]

	Regarding claims 3, 10, 17, Magro discloses address of memory location where message, FIGs. 3, 4 #306, is stored is shared between applications, FIGs. 3, 4 #212A 212, and VMRI/interface for input/output [0024-0029] 

	Regarding claims 4, 11, Magro discloses coherently attached devices, FIG. 1 #110A-110C, 108 [0014-0021]. Magro does not expressly disclose “exchanging memory pointers using the circular buffer”
	Srivastava discloses circular buffer containing memory address/pointers shared with other I/O devices [0015-0025], FIGs. 2-4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “exchanging memory pointers using the circular buffer” as taught by Srivastava into Magro’s system with the motivation to utilize a circular buffer in a Direct Cache Access (DCA) system to reduce system memory access latency (Srivastava, paragraph [0003, 0015-0019], FIG. 7)

	Regarding claims 5, 12, Magro discloses pooling of resources to create queue pairs for storing messages, e.g. FIGs. 3, 4 #306, to transfer from one application residing on a VM to another application residing on a different VM and manipulation of queues using queue pair table [0024-0030].  Magro discloses coherently attached devices, FIG. 1 #110A-110C, 108 [0014-0021]

	Regarding claims 6, 13, 19, Magro discloses pooling of resources to create queue pairs for storing messages, e.g. FIGs. 3, 4 #306, to transfer from one application residing on a VM to another application residing on a different VM [0024-0030]

	Regarding claim 18, Magro discloses pooling of resources to create queue pairs for storing messages, e.g. FIGs. 3, 4 #306, to transfer from one application residing on a VM to another application residing on a different VM and manipulation of queues using queue pair table [0024-0030].  Magro discloses coherently attached devices, FIG. 1 #110A-110C, 108 [0014-0021]. Magro does not expressly disclose “exchanging memory pointers using the circular buffer”
	Srivastava discloses circular buffer containing memory address/pointers shared with other I/O devices [0015-0025], FIGs. 2-4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “exchanging memory pointers using the circular buffer” as taught by Srivastava into Magro’s system with the motivation to utilize a circular buffer in a Direct Cache Access (DCA) system to reduce system memory access latency (Srivastava, paragraph [0003, 0015-0019], FIG. 7)

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magro in view of Srivastava and Kachare and in further view of Lih et al (USPN 2014/0036680).

	Regarding claims 7, 14, 20, Magro discloses plurality of queues, FIG. 3 #308-312B [0024-0028].  Combined system of Magro, Srivastava, and Kachare does not expressly disclose “establishing a shared memory region and a private memory region” 
	Lih discloses “establishing a shared memory region and a private memory region” a shared region and a private region established in a buffer [0026, 0035, 0045], FIGs. 2-4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “establishing a shared memory region and a private memory region” as taught by Lih into combined system of Magro, Srivastava, and Kachare with the motivation to separate packet/information by priority/type using shared and private memory regions to ensure faster access to higher priority packet/information stored in private region 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Falco et al (USPN 9,535,863)	FIG. 2
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469